Appeal from a judgment of the Supreme Court, Monroe County (Francis A. Affronti, J.), rendered May 30, 2002. The judgment convicted defendant, upon a jury verdict, of murder in the second degree and assault in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him after a jury trial of murder in the second degree (Penal Law § 125.25 [1]) and assault in the first degree (§ 120.10 [1]). Contrary to defendant’s contention, the verdict is not against the weight of the evidence (see People v Bleakley, 69 NY2d 490, 495 [1987]). Defendant failed to preserve for our review his further contention that certain comments in the prosecutor’s opening and closing statements deprived him of a fair trial (see CPL 470.05 [2]; People v Levy, 281 AD2d 984, 985 [2001], lv denied 96 NY2d 831 [2001]). “In any event, the comments made by the prosecutor were not so inflammatory or egregious as to amount to a denial of due process” (People v Alshoaibi, 273 AD2d 871, 873 [2000], lv denied 95 NY2d 960 [2000]). Present—Green, J.P., Hurlbutt, Kehoe, Gorski and Hayes, JJ.